Citation Nr: 1550962	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, including service in the Republic of Vietnam.  The Veteran died and the appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

Although the RO has reopened the appellant's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2012 statement of the case that denied the appellant's claim for service connection for the cause of the Veteran's death was not appealed within 60 days and no new and material evidence was received within the appeal period.

2.  Evidence received since the previous denial of service connection including hospital records and a VA opinion report is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the appellant's service connection claim.
CONCLUSIONS OF LAW

1.  The unappealed August 2011 rating decision that denied the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The appellant has submitted new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's initial claim for service connection for the cause of the Veteran's death was denied in an August 2011 rating decision.  The appellant did not file a substantive appeal to the subsequent June 2012 statement of the case within 60 days and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2011 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the August 2011 decision became final, new evidence has been received, including reports from the hospital where the Veteran was pronounced dead and a VA opinion on the cause of the Veteran's death.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the appellant's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the appellant's claim for service connection for the cause of the Veteran's death.  See Smith v. West 12 Vet. App. 312, (1999); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for the cause of the Veteran's death is reopened. 



REMAND

It appears likely that there are pertinent, outstanding medical records that might help substantiate the appellant's claim, including additional records from the hospital where the Veteran expired and other treatment records possibly diagnosing the Veteran with ischemic heart disease.  The appellant should be provided a final opportunity to provide any additional information or releases necessary to secure such records. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that she may submit any outstanding medical records, including from the Veteran's treating physician, that show the Veteran was diagnosed with ischemic heart disease.  The appellant should also be encouraged to submit any medical opinion showing a connection between the Veteran's service and his cause of death.  

The appellant should be provided with appropriate release forms for the records from any identified hospitals or treatment providers, and an appropriate amount of time to gather and submit this evidence. 

2.  If appropriate releases are obtained, contact the hospital where the Veteran was pronounced dead or any identified treatment providers and ensure that all records concerning his cause of death or any diagnosis of ischemic heart disease have been obtained.

3.  Then readjudicate the issue.  If any of the benefits sought on appeal remain denied, furnish the appellant and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


